775 N.W.2d 785 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Tony Dewayne WALKER, Defendant-Appellant.
Docket No. 139566. COA No. 292129.
Supreme Court of Michigan.
December 21, 2009.

Order
On order of the Court, the application for leave to appeal the July 16, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. For purposes of MCR 6.502(G)(1), the Court notes that contrary to the Court of Appeals' characterization of the defendant's application as from a motion for relief from judgment, the defendant's application sought leave to appeal a judgment of conviction. The application was properly denied, however, due to the lack of merit in the grounds presented.